Cross appeal unanimously dismissed (see, Town of Massena v Niagara Mohawk Power Corp., 45 NY2d 482, 488; Matter of Brown v Starkweather, 197 AD2d 840, lv denied 82 NY2d 653) and order affirmed without costs. Memorandum: Supreme Court properly denied the petition seeking to compel respondent Commissioners of the Monroe County Board of Elections to accept and validate two petitions for an opportunity to ballot. Those petitions were fatally defective for failure to designate a committee to receive notices as required by Election Law §§ 6-164 and 6-166 (see, Matter of Krupczak v Mancini, 153 AD2d 785, 786). (Appeals from Order of Supreme Court, Monroe County, Ark, J. — Election Law.) Present — Green, J. P., Pine, Lawton, Fallon and Wesley, JJ. (Filed Aug. 23, 1995.)